DETAILED ACTION
This Office Action is sent in response to Applicant’s Communication received 10/21/2019 for application number 16/659,037. 
Claims 1-21 are pending.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.


Claims 1-6, 9-17, and 19-21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nordstrom et al. (Pub. No. 2015/0127640) in view of Subbarayan (Pub. No. 2016/0196589) and Iozzia et al. (Pat. No. 2012/0089481).

In reference to claim 1, Nordstrom teaches a method (para. 0003) of enabling a user of a content engager subsystem to interact with media, the method comprising: identifying, by at least one processor, at least one key term (entity, which is a key term, is identified in content by server, para. 0029-32, figs. 2-3) associated with an item of content provided by a content provider subsystem (content file is provided separately, figs. 2-3, para. 0028); generating, by the at least one processor, an issue interface comprising an issue action element (server generates and sends actions, para. 0052-54) … ; receiving, by the at least one processor, a selection of the issue action element while the online presentation is presented (see fig. 4B: actions and content are both displayed); and executing, by the at least one processor, a[n] … operation on the action target subsystem responsive to: selection of the issue action element in the online presentation … (action is take automatically with selection, para. 0055).
However, Nordstrom does not explicitly teach incorporating, by the at least one processor, the issue interface into an online presentation that comprises the item of content.
Subbarayan teaches incorporating, by the at least one processor, the issue interface into an online presentation that comprises the item of content (see fig. 6A, para. 0048: action is incorporated into online presentation).

One of ordinary skill in the art would be motivated to modify the presentation of Nordstrom to include the incorporation of Subbarayan because it is combining prior art elements according to known methods to yield predictable results: Nordstrom and Subbarayan teach each claimed element, a person having ordinary skill in the art would know how to incorporate the menu of Nordstrom into a webpage as is shown in Subbarayan, and one of ordinary skill in the art would have predictably known the outcome – that the actions are displayed in the online presentation rather than in the menu bar.
However, Nordstrom and Subbarayan do not explicitly teach receiving or retrieving, by the at least one processor, authentication information associated with the action target subsystem; a secure operation responsive to: input of authentication information in the integrated display or retrieval of the authentication information, wherein the action target subsystem comprises a third party system requiring authentication information to execute the secure operation that is associated with the at least one identified key term, while the online presentation is presented to the user by the content engager subsystem.
Iozzia teaches incorporating, by the at least one processor, at least one open ended input element into the issue interface to specify parameters of execution of the secure operation (“primary information” fields, like credit card number and information, para. 0203-08, 0311-12, also see fig. 13A) on the action target subsystem (action taken on third party system, para. 0192, 0203, 0106, fig. 4), wherein the at least one open ended input element is separate from required authentication information (primary info separate from required authentication key, figs. 6A-C, para. 0311-14), and incorporating includes determining a respective secure operation to be taken on the action target subsystem and needed input from the user needed input from the user (secure payment operation  based on keyword association with the item of content displayed in the user interface (Nordstrom teaches keyword association with an action, and Iozzia teaches a payment action; it would be obvious that the keyword could associate with the payment action and text field of Iozzia); receiving or retrieving, by the at least one processor, authentication information associated with the action target subsystem; input of authentication information in the integrated display or retrieval of the authentication information (authentication key is retrieved and embedded in client, para. 0252-69), wherein the action target subsystem comprises a third party system requiring authentication information to execute the secure operation that is associated with the at least one identified key term, while the online presentation is presented to the user by the content engager subsystem (user’s input and authentication key are used to process payment, para. 0252-69).
It would have been obvious to one of ordinary skill in art, having the teachings of Nordstrom, Subbarayan, and Iozzia before him at the time of filing, to modify the system as disclosed by Nordstrom and Subbarayan to include the secure operation as taught by Iozzia.
One of ordinary skill in the art would be motivated to modify the system of Nordstrom and Subbarayan to include the secure operation of Iozzia because it would allow users to make secure payments with a third party.
In reference to claim 2, Subbarayan further teaches the method of claim 1, wherein executing, by the at least one processor, the secure operation on the action target subsystem includes sending an online communication that is associated with the at least one identified key term to a participant of the action target subsystem (user can share message on behalf of identified entity, para. 0060, 0048).
In reference to claim 3, Subbarayan further teaches the method of claim 1, wherein executing, by the at least one processor, the secure operation on the action target subsystem includes sending funds to a participant of the action target subsystem 
In reference to claim 4, Subbarayan further teaches the method of claim 1, wherein the content item comprises video content and the act of incorporating the issue interface into the online presentation that comprises the item of content to generate the integrated display of the content item and the issue action element in the online presentation includes an act of incorporating the issue interface into the online presentation of the video content (see fig. 6A – video and action are both in online presentation).
In reference to claim 5, Subbarayan further teaches the method of claim 1, wherein executing, by the at least one processor, the secure operation on the action target subsystem includes sharing a message that is associated with the at least one identified key term on a social network (user can share a message about identified entity, para. 0060; messages are on a social network, para. 0029).
In reference to claim 6, Subbarayan further teaches the method of claim 5, wherein the message is at least partially defined automatically (Subbarayan teaches the initial entity support message posted on the social network can be pre-composed, para. 0041-42, 0058; it would be obvious that the second user posting a message to the social network could use the same method of posting a pre-composed message).
In reference to claim 9, Nordstrom and Subbarayan further teach the method of claim 1, wherein the method further comprises: generating a second issue action element integrated into the issue interface that is associated with the at least one identified key term; the incorporated issue interface enables selection of the other issue action element by the user using the content engager subsystem while the online presentation is presented to the user by the content engager subsystem; responsive to selection of the other issue action element, automatically execute another action with another action target subsystem (It would be obvious that another issue action element could be generated: Nordstrom teaches displaying two different actions that can be automatically carried out for 

In reference to claim 10, Nordstrom teaches a non-transitory computer-readable storage medium storing at least one program (para. 0003), the at least one program comprising: instructions, which, when executed by at least one processor, of a content enhancement service subsystem, cause the at least one processor to: identify at least one key term (entity, which is a key term, is identified in content by server, para. 0029-32, figs. 2-3) associated with an item of content provided by a content provider subsystem (content file is provided separately, figs. 2-3, para. 0028); generate an issue interface comprising an issue action element (server generates and sends actions, para. 0052-54) … ; receive a selection of the issue action element while the online presentation is presented (see fig. 4B: actions and content are both displayed); and execute a[n] … operation on the action target subsystem responsive to: selection of the issue action element in the online presentation … (action is take automatically with selection, para. 0055).
However, Nordstrom does not explicitly teach incorporate the issue interface into an online presentation that comprises the item of content.
Subbarayan teaches incorporate the issue interface into an online presentation that comprises the item of content (see fig. 6A, para. 0048: action is incorporated into online presentation).
It would have been obvious to one of ordinary skill in art, having the teachings of Nordstrom and Subbarayan before him at the time of filing, to modify the online presentation as disclosed by Nordstrom to include incorporating into the presentation as taught by Subbarayan.
One of ordinary skill in the art would be motivated to modify the presentation of Nordstrom to include the incorporation of Subbarayan because it is combining prior art elements according to known methods to yield predictable results: Nordstrom and Subbarayan teach each claimed element, a person 
However, Nordstrom and Subbarayan do not explicitly teach incorporate at least one open ended input element into the issue interface to specify parameters of execution of the secure operation on the action target subsystem, wherein the at least one open ended input element is separate from required authentication information, and incorporating includes determining a respective secure operation to be taken on the action target subsystem and needed input from the user based on keyword association with the item of content displayed in the user interface; receive authentication information associated with the action target subsystem; execute a secure operation responsive to: input of authentication information in the integrated display or retrieval of the authentication information, wherein the action target subsystem comprises a third party system requiring authentication information to execute the secure operation that is associated with the at least one identified key term, while the online presentation is presented to the user by the content engager subsystem.
Iozzia teaches incorporate at least one open ended input element into the issue interface to specify parameters of execution of the secure operation (“primary information” fields, like credit card number and information, para. 0203-08, 0311-12, also see fig. 13A) on the action target subsystem (action taken on third party system, para. 0192, 0203, 0106, fig. 4), wherein the at least one open ended input element is separate from required authentication information (primary info separate from required authentication key, figs. 6A-C, para. 0311-14), and incorporating includes determining a respective secure operation to be taken on the action target subsystem and needed input from the user (secure payment operation with user input, see fig. 4, 6A-6E) based on keyword association with the item of content displayed in the user interface (Nordstrom teaches keyword association with an ; receive authentication information associated with the action target subsystem; input of authentication information in the integrated display or retrieval of the authentication information (authentication key is retrieved and embedded in client, para. 0252-69), wherein the action target subsystem comprises a third party system requiring authentication information to execute the secure operation that is associated with the at least one identified key term, while the online presentation is presented to the user by the content engager subsystem (user’s input and authentication key are used to process payment, para. 0252-69).
It would have been obvious to one of ordinary skill in art, having the teachings of Nordstrom, Subbarayan, and Iozzia before him at the time of filing, to modify the system as disclosed by Nordstrom and Subbarayan to include the secure operation as taught by Iozzia.
One of ordinary skill in the art would be motivated to modify the system of Nordstrom and Subbarayan to include the secure operation of Iozzia because it would allow users to make secure payments with a third party.

In reference to claim 11, Nordstrom teaches a content enhancement service subsystem, the content enhancement service subsystem comprising: the at least processor operatively connect to a memory, when executing is configured to: identify at least one key term (entity, which is a key term, is identified in content by server, para. 0029-32, figs. 2-3) associated with an item of content provided by a content provider subsystem (content file is provided separately, figs. 2-3, para. 0028); generate an issue interface comprising an issue action element (server generates and sends actions, para. 0052-54) … ; receive a selection of the issue action element while the online presentation is presented (see fig. 4B: actions and content are both displayed); and execute a[n] … operation on the action target subsystem responsive to: selection of the issue action element in the online presentation … (action is take automatically with selection, para. 0055).
However, Nordstrom does not explicitly teach incorporate the issue interface into an online presentation that comprises the item of content.
Subbarayan teaches incorporate the issue interface into an online presentation that comprises the item of content (see fig. 6A, para. 0048: action is incorporated into online presentation).
It would have been obvious to one of ordinary skill in art, having the teachings of Nordstrom and Subbarayan before him at the time of filing, to modify the online presentation as disclosed by Nordstrom to include incorporating into the presentation as taught by Subbarayan.
One of ordinary skill in the art would be motivated to modify the presentation of Nordstrom to include the incorporation of Subbarayan because it is combining prior art elements according to known methods to yield predictable results: Nordstrom and Subbarayan teach each claimed element, a person having ordinary skill in the art would know how to incorporate the menu of Nordstrom into a webpage as is shown in Subbarayan, and one of ordinary skill in the art would have predictably known the outcome – that the actions are displayed in the online presentation rather than in the menu bar.
However, Nordstrom and Subbarayan do not explicitly teach incorporate at least one open ended input element into the issue interface to specify parameters of execution of the secure operation on the action target subsystem, wherein the at least one open ended input element is separate from required authentication information, and incorporating includes determining a respective secure operation to be taken on the action target subsystem and needed input from the user based on keyword association with the item of content displayed in the user interface; receive authentication information associated with the action target subsystem; execute a secure operation responsive to: input of authentication information in the integrated display or retrieval of the authentication information, wherein the action target subsystem comprises a third party system requiring 
Iozzia teaches incorporate at least one open ended input element into the issue interface to specify parameters of execution of the secure operation (“primary information” fields, like credit card number and information, para. 0203-08, 0311-12, also see fig. 13A) on the action target subsystem (action taken on third party system, para. 0192, 0203, 0106, fig. 4), wherein the at least one open ended input element is separate from required authentication information (primary info separate from required authentication key, figs. 6A-C, para. 0311-14), and incorporating includes determining a respective secure operation to be taken on the action target subsystem and needed input from the user (secure payment operation with user input, see fig. 4, 6A-6E) based on keyword association with the item of content displayed in the user interface (Nordstrom teaches keyword association with an action, and Iozzia teaches a payment action; it would be obvious that the keyword could associate with the payment action and text field of Iozzia); receive authentication information associated with the action target subsystem; input of authentication information in the integrated display or retrieval of the authentication information (authentication key is retrieved and embedded in client, para. 0252-69), wherein the action target subsystem comprises a third party system requiring authentication information to execute the secure operation that is associated with the at least one identified key term, while the online presentation is presented to the user by the content engager subsystem (user’s input and authentication key are used to process payment, para. 0252-69).
It would have been obvious to one of ordinary skill in art, having the teachings of Nordstrom, Subbarayan, and Iozzia before him at the time of filing, to modify the system as disclosed by Nordstrom and Subbarayan to include the secure operation as taught by Iozzia.

In reference to claim 12, Subbarayan and Purves further teaches the system of claim 11, wherein the at least one processor is configured to determine a display location for introducing the issue interface, the action item, and an authentication interface into a single display with the content item (Subbarayn teaches determining a position for the issue interface and action item, fig. 6A, and Purves teaches determining a position for the checkout widget, para. 0106-08).
In reference to claim 13, Purves further teaches the system of claim 11, wherein the at least one processor is configured to introduce at least one open ended text box element into the issue interface to enable execution of the secure operation on the action target subsystem (see fig. 15, page 1515a, which as two text boxes to enter login information, para. 0110-11).
In reference to claim 14, Purves further teaches the system of claim 11, wherein the at least one processor is configured to introduce at least two open ended text box elements into the issue interface to enable execution of the secure operation on the action target subsystem (see fig. 15, page 1515a, which as two text boxes to enter login information, para. 0110-11).
In reference to claim 15, Purves further teaches system of claim 14, wherein the at least one open ended text box element is configured to accept user input of authentication information (see fig. 15, page 1515a, which as two text boxes to enter login information, para. 0110-11).
In reference to claim 16, Subbarayan further teaches the system of claim 11, wherein the action comprises sharing a message that is associated with the at least one identified key term on a social network 
In reference to claim 17, Subbarayan further teaches the system of claim 16, wherein the message is at least partially defined by the content enhancement service subsystem (Subbarayan teaches the initial entity support message posted on the social network can be pre-composed, para. 0041-42, 0058; it would be obvious that the second user posting a message to the social network could use the same method of posting a pre-composed message).
In reference to claim 19, Subbarayan further teaches the system of claim 11, wherein the content item comprises video content and the at least one processor is configured to incorporate the issue interface into the online presentation that comprises the video content to generate the integrated display (see fig. 6A – video and action are both in online presentation).
In reference to claim 20, Nordstrom and Subbarayan further teach the system of claim 11, wherein: the issue interface further comprises another issue action element that is associated with the at least one identified key term; the incorporated issue interface enables selection of the other issue action element by the user using the content engager subsystem while the online presentation is presented to the user by the content engager subsystem; selection of the other issue action element is operative to automatically carry out another action with another action target subsystem that is associated with the at least one identified key term while the online presentation is presented to the user by the content engager subsystem; and the action is different than the other action (It would be obvious that another issue action element could be generated: Nordstrom teaches displaying two different actions that can be automatically carried out for a particular keyword, like calling and directions, fig. 4C, and Subbarayan teaches incorporating the UI into the online presentation).
In reference to claim 21, Subbarayan further teaches the system of claim 11, wherein the secure operation on the action target subsystem includes sending funds to a participant of the action target subsystem (user can make a donation, para. 0060).

Claims 7, 8, and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nordstrom et al. (Pub. No. 2015/0127640) in view of Subbarayan (Pub. No. 2016/0196589) and Iozzia et al. (Pat. No. 2012/0089481) as applied to claims 1 and 11 above, and in further view of Dollard (Pub. No. 2017/0213243).

In reference to claim 7, Nordstrom, Subbarayan, and Iozzia do not explicitly teach the method of claim 1, wherein the method further comprises tracking the number of times the issue action element is selected.
Dollard teaches the method of claim 1, wherein the method further comprises tracking the number of times the issue action element is selected (number of clicks can be tracked, para. 0067). 
It would have been obvious to one of ordinary skill in art, having the teachings of Nordstrom, Subbarayan, Iozzia, and Dollard before him at the time of filing, to modify the action interface as disclosed by Nordstrom to include selection tracking as taught by Dollard.
One of ordinary skill in the art would be motivated to modify the action interface of Nordstrom to include the selection tracking of Dollard because it can help gather data about users’ preferences (Dollard, para. 0067-68).
In reference to claim 8, Nordstrom, Subbarayan, and Iozzia do not explicitly teach the method of claim 1, wherein the method further comprises tracking the number of times the issue interface is incorporated into any online presentation.
Dollard teaches the method of claim 1, wherein the method further comprises tracking the number of times the issue interface is incorporated into any online presentation (number of impressions is tracked, para. 0067). 

One of ordinary skill in the art would be motivated to modify the action interface of Nordstrom to include the view tracking of Dollard because it can help gather data about users’ preferences (Dollard, para. 0067-68).

In reference to claim 18, Nordstrom, Subbarayan, and Iozzia do not explicitly teach the system of claim 11, wherein the content enhancement service subsystem is operative to track the number of times the issue action element is selected.
Dollard teaches the system of claim 11, wherein the content enhancement service subsystem is operative to track the number of times the issue action element is selected (number of clicks can be tracked, para. 0067). 
It would have been obvious to one of ordinary skill in art, having the teachings of Nordstrom, Subbarayan, Iozzia, and Dollard before him at the time of filing, to modify the action interface as disclosed by Nordstrom to include selection tracking as taught by Dollard.
One of ordinary skill in the art would be motivated to modify the action interface of Nordstrom to include the selection tracking of Dollard because it can help gather data about users’ preferences (Dollard, para. 0067-68).

Response to Arguments
Applicant’s arguments with respect to claim(s) 1, 10, 11 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Tarjan, which teaches using a keyword tag in a webpage to map to external social networking content; and Kreisel which teaches authenticated third-party content including text input fields.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW T CHIUSANO whose telephone number is (571)272-5231.  The examiner can normally be reached on M-F, 10am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sherief Badawi can be reached on 571-272-9782.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained 






/ANDREW T CHIUSANO/Examiner, Art Unit 2174